Exhibit 10.20b

 





Second AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated effective as
of March 5, 2014, is entered into between AMERICAN EAGLE ENERGY CORPORATION, a
Nevada corporation (“Borrower”) and MORGAN STANLEY CAPITAL GROUP INC., as
Administrative Agent and as a Lender under the Credit Agreement referred to
below.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the lenders from time to time party thereto (“Lenders”) and
Morgan Stanley Capital Group Inc., as Administrative Agent for such Lenders are
parties to that certain Credit Agreement dated as of August 19, 2013, as amended
by that certain First Amendment to Credit Agreement dated as of October 2, 2013
(as may be further amended, modified or restated from time to time, including by
this Amendment, the “Credit Agreement”); and

 

WHEREAS, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein, the parties hereto have agreed to amend the Credit
Agreement as set forth in Section 2 below.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, the parties to this Amendment hereby agree as follows:

 

SECTION 1. Certain Definitions.

 

As used in this Amendment, except as may otherwise be provided herein, all
capitalized terms defined in the Credit Agreement shall have the same meaning
herein as therein, all of such terms and their definitions being incorporated
herein by reference. The Credit Agreement, as amended by this Amendment, is
hereinafter called the “Agreement”. As used herein, the following terms shall
have the meanings indicated:

 

(a)                “2013 Acquisitions” means the Mountainview Transfers, the
Spyglass Amendments Transfers, and the acquisition of Oil and Gas Properties
from the months of September through December 2013, each as described in the
final documents related thereto, which have been provided to Administrative
Agent, in form and substance satisfactory to Administrative Agent.

 

(b)               “Mountainview Transfers” means the transfers of the Oil and
Gas Properties described in the Mountainview LOI.

 

(c)                “Mountainview LOI” means the letter dated January 10, 2014
from Borrower to Mountainview Energy Ltd. in the form attached to this Amendment
as Exhibit A thereto.

 

(d)               “Spyglass Amendments Transfers” means the transfers or
substitutions of Oil and Gas Properties described in the Spyglass Amendments
(2014).

 

 

SECTION 2. Amendments and Waivers to the Credit Agreement. Subject to the
satisfaction or waiver in writing of conditions precedent set forth in Section 4
hereof, the Credit Agreement is hereby amended as set forth below.

 

(a)                Definitions. Section 1.01 of the Credit Agreement is amended
to add or replace the definition below to read as set forth below:

 



 

 

 

“Splyglass Amendments (2014)” means the First Amendment to Carry Agreement,
First Amendment to Farm-Out Agreement, and Amendment to Stipulation of Interest
and Cross-Conveyance in form and substance approved in writing (which may
include e-mail approval) by the Administrative Agent, which approval shall not
be unreasonably withheld.

 

(b)               Amendments. The sections below are amended as set forth below.
For the avoidance of doubt, words depicted in strikethrough are to be excluded
in the interpretation thereof, and words are bold underlined only to show the
additional words as compared to the provision before giving effect to this
Amendment.

 

(i)Section 5.08(a) is amended by replacing the first sentence, and adding a
sentence after the first sentence, to read as follows:

 

“Upon the acquisition of any Oil and Gas Properties or changes thereto, but no
more frequently than quarterly, or if the aggregate fair market value of all
acquired Oil and Gas Properties during any quarter exceeds $250,000, Borrower
must provide new Mortgages or provide amendments or supplements to existing
Mortgages on or before each March 15 and September 15 (starting with March 15,
2014), such that all Oil and Gas Properties (other than the Excluded Oil and Gas
Properties, unless otherwise requested by Administrative Agent in its sole
discretion) are subject to an Acceptable Security Interest and otherwise comply
with this Agreement. Without limitation to the foregoing, prior to any
preparation of a drilling site, and in any event prior to drilling, Borrower
must provide new Mortgages or provide amendments or supplements to existing
Mortgages such that all Oil and Gas Properties on which such drilling site is
located and any other Oil and Gas Properties which is entitled to any revenues
or payments in respect of such drilling site (other than the Excluded Oil and
Gas Properties, unless otherwise requested by Administrative Agent in its sole
discretion) are subject to an Acceptable Security Interest and otherwise comply
with this Agreement.”

 

(ii)Section 5.12 is amended by adding the following sentence to the end us such
Section:

 

“Borrower may not acquire any Oil and Gas Properties without the prior written
consent of the Required Lenders if the consideration paid or exchanged for such
Oil and Gas Properties, together with the consideration paid or exchanged for
other Oil and Gas Properties (whether or not consents were delivered therefor),
exceeds: (i) $5,000,000 during the period from January 1 to June 30 of any
calendar year or July 1 to December 31 of any calendar year or (ii) $10,000,000
during the period from January 1 to December 31 of any calendar year.

 

(iii)Section 6.17 is amended to read as follows, with the bold and italicized
words showing the differences from the existing Section 6.17.

 

“Section 6.17. Amendments to Spyglass Transaction Documents. Borrower shall not
amend, supplement or otherwise modify any of the documents and agreements
relating to the Spyglass Transaction Documents without the prior written consent
of the Administrative Agent other than the Spyglass Amendments (2014).”

 

(c)                Waivers. Section 6.04 is waived only to the extent that the
Mountainview Transfers or the Spyglass Amendments Transfers would violate such
section and only if the final documents related thereto are in form and
substance satisfactory to the Administrative Agent. Section 5.06(p) is waived
only to the extent that notice is required with respect to the 2013 Acquisitions
and only if the final documents related thereto are in form and substance
satisfactory to the Administrative Agent.

 



2

 

 

SECTION 3. Guarantor and Borrower Confirmation.

 

(a)                Each Guarantor hereby consents and agrees to this Amendment
and each of the transactions contemplated thereby and hereby.

 

(b)               Borrower and each Guarantor ratifies and confirms the debts,
duties, obligations, liabilities, rights, titles, pledges, grants of security
interests, Liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.

 

(c)                Borrower and each Guarantor agrees that the guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Security Instruments and any Guaranty to which it is a party, are
not impaired, released, diminished or reduced in any manner whatsoever and shall
continue to be in full force and effect and shall continue to secure all Secured
Obligations.

 

(d)               Borrower and each Guarantor acknowledges and agrees that all
terms, provisions, and conditions of the Loan Documents to which it is a party
(as amended by this Amendment) shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.

 

SECTION 4. Conditions of Effectiveness. The obligations of Administrative Agent
and the Lenders to amend the Credit Agreement as provided herein are subject to
the fulfillment of the following conditions precedent:

 

(a) The Administrative Agent shall have received a counterpart of, or signature
page to, this Amendment which shall have been executed by the Administrative
Agent, the Lenders, Borrower, and each Guarantor (which may be by telecopy or
PDF transmission);

 

(b) no Material Adverse Change shall have occurred; and

 

(c) no Default or Event of Default shall have occurred.

 

SECTION 5. Representations and Warranties. Borrower and each Guarantor, as
applicable, represents and warrants to Administrative Agent and the Lenders,
with full knowledge that Administrative Agent and the Lenders are relying on the
following representations and warranties in executing this Amendment, as
follows:

 

(a) Borrower has the organizational power and authority to execute, deliver and
perform this Amendment and all other Loan Documents executed and delivered
herewith, and all organizational action on the part of it, requisite for the due
execution, delivery and performance of this Amendment and all other Loan
Documents executed and delivered herewith, has been duly and effectively taken.

 

(b) The Agreement and the Loan Documents and each and every other document
executed and delivered in connection with this Amendment to which it is a party
constitute the legal, valid and binding obligations of it, to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms.

 

(c) This Amendment does not and will not violate any provisions of any of the
organizational documents of it or any contract, agreement, instrument or
requirement of any Governmental Authority to which it is subject. The execution
of this Amendment will not result in the creation or imposition of any Lien upon
any of its properties other than those permitted by the Agreement and this
Amendment.

 



3

 

 

(d) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment.

 

(e) As of the date of this Amendment, Borrower is Solvent.

 

(f) After giving effect to this Amendment, no Default or Event of Default will
exist, and all of the representations and warranties contained in the Agreement
and all instruments and documents executed pursuant thereto or contemplated
thereby are true and correct in all material respects on and as of this date
other than those which have been disclosed to Administrative Agent in writing
(except to the extent such representations and warranties expressly refer to an
earlier or other date, in which case they shall be true and correct as of such
earlier or other date).

 

(g) Nothing in this Section 5 is intended to amend any of the representations or
warranties contained in the Agreement or of the Loan Documents to which Borrower
or any Guarantor is a party.



 

SECTION 6. Cost, Expenses and Taxes. Borrower agrees to pay all reasonable legal
fees and expenses to be incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith, including reasonable attorneys’ fees and out-of-pocket expenses of
Administrative Agent and Lenders, and agrees to save Administrative Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such fees.



 

SECTION 7. Extent of Amendment. Upon the effectiveness hereof, on and after the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, shall mean and be a
reference to the Credit Agreement as amended hereby. Borrower hereby ratifies
and confirms that:

 

(a) except as expressly amended hereby, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Agreement remain in
full force and effect and each of the Loan Documents to which it is a party are
and remain legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

 

(b) the Collateral is unimpaired by this Amendment and any and all Liens and
other security or Collateral now or hereafter held by Administrative Agent or
the Lenders as security for payment and performance of the obligations are
hereby renewed and carried forth to secure payment and performance of all of the
Obligations;

 

(c) nothing in this Amendment implies any obligation on the part of
Administrative Agent or the Lenders, and none of Administrative Agent or the
Lenders shall be obligated, at any time, to grant further amendments; and

 

(d) a breach of a representation, warranty or covenant in this Amendment shall
constitute an immediate Event of Default under the Agreement.

 



4

 

 

SECTION 8. Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and the Lenders to enter into this Amendment, Borrower represents and
warrants that it does not know of any defenses, counterclaims or rights of
setoff to the payment of any Obligations of Borrower to Administrative Agent or
the Lenders.



 

SECTION 9. Waiver and Release. In consideration of the amendment herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Borrower and Guarantor EACH hereby waives, remises,
releases, and forever discharges each Lender and Administrative Agent, their
predecessors and its successors, assigns, affiliates, shareholders, directors,
officers, accountants, attorneys, employees, agents, representatives, and
servants (collectively, the “Released Parties”) of, from and against any and all
claims, actions, causes of action, suits, proceedings, contracts, judgments,
damages, accounts, reckonings, executions, and liabilities whatsoever of every
name and nature, whether known or unknown, whether or not well founded in fact
or in law, and whether in law, at equity, or otherwise, which the undersigned
ever had or now has for or by reason of any matter, cause, or anything
whatsoever to this date relating to or arising out of the Loans, or any of them,
or any of the loan Documents, including without limitation any actual or alleged
act or omission of any of the Released Parties with respect to the Loans, or any
of them, or any of the loan Documents, or any Liens or Collateral in connection
therewith, or the enforcement of any of such Lender’s or Administrative Agent’s
rights or remedies thereunder. The terms of this waiver and release shall
survive the termination of this Amendment, the Loans, or the loan Documents and
shall remain in full force and effect after the termination thereof.



 

SECTION 10. Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic transmission (such as Portable Document Format) shall be
equally as effective as delivery of a manually executed counterpart of this
Amendment.



 

SECTION 11. Governing Law; Service; Jurisdiction; Venue; Waiver of Jury Trial.
This Amendment and the rights and obligations of the parties hereunder shall be
deemed a contract under, and shall be governed by, and construed and enforced in
accordance with, the INTERNAL laws (AND NOT THE LAW OF CONFLICTS) of the State
of New York. Sections 9.14 of the Credit Agreement (Submission to Jurisdiction;
Waiver of Venue) and 9.17 of the Credit Agreement (Wavier of Jury Trial) are
hereby incorporated herein by reference, mutatis mutandis, as a part hereof for
all purposes.



 

SECTION 12. Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.



 

SECTION 13. Integration. THIS AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN
THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 



5

 



 

SECTION 14. No Waiver. Borrower agrees that, except as expressly set forth
herein, no Event of Default and no Default has been waived or remedied by the
execution of this Amendment by Administrative Agent and the Lenders, and any
such Default or Event of Default heretofore arising and currently continuing
shall continue after the execution and delivery hereof. Except as expressly set
forth herein nothing contained in this Amendment nor any past indulgence by
Administrative Agent or the Lenders, nor any other action or inaction on behalf
of Administrative Agent or the Lenders (i) shall constitute or be deemed to
constitute a waiver of any Defaults or Events of Default which may exist under
the Agreement or the other Loan Documents, or (ii) shall constitute or be deemed
to constitute an election of remedies by Administrative Agent or the Lenders or
a waiver of any of the rights or remedies of Administrative Agent or the Lenders
provided in the Agreement or the other Loan Documents or otherwise afforded at
law or in equity.

 

[Signature Pages Follow]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized.



 

  Administrative Agent         MORGAN STANLEY CAPITAL GROUP INC.,   as
Administrative Agent               By:  /s/ Nancy King     Nancy King     Vice
President               LENDER:   MORGAN STANLEY CAPITAL GROUP INC.            
  By: /s/ Nancy King     Nancy King     Vice President

 

 



Signature Page to Second Amendment to Credit Agreement

 



 

 

  

  BORROWER:         AMERICAN EAGLE ENERGY CORPORATION,     as Borrower          
    By:  /s/ Bradley M. Colby     Bradley M. Colby     President and Chief
Executive Officer

 

 



Signature Page to Second Amendment to Credit Agreement





 



 

 

 

IN WITNESS WHEREOF, each of the undersigned, as a Guarantor under the Credit
Agreement, hereby (i) acknowledges Borrower’s execution and delivery of this
Amendment and (ii) affirms that the execution and delivery of this Amendment has
no affect on such Guarantor’s agreements and obligations under its applicable
Guaranty and the other Loan Documents to which such Guarantor is a party, all of
which remain the legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with their respective terms.

 

 

  AMZG, INC.,   a Nevada corporation               By: /s/ Bradley M Colby    
Bradley M. Colby     President         AEE Canada Inc.,   an Alberta, Canada
corporation               By:  /s/ Bradley M. Colby     Bradley M. Colby    
President         EERG Energy ULC,   a Alberta, Canada unlimited liability
company               By: /s/ Bradley M. Colby     Bradley M. Colby    
President

  

 



Guarantor Confirmation to Second Amendment to Credit Agreement



 

 

 

 

Exhibit A

 

Mountainview LOI 

 



 

